Citation Nr: 0737363	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 2003 and 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho, in which service 
connection for PTSD and anxiety was denied.

The veteran testified before a Veterans Law Judge in October 
2004.  A transcript of the hearing has been associated with 
the claims file.

In February 2006 this case was remanded for further 
development, to include according the veteran further VA 
psychiatric examination and obtaining additional medical 
evidence.  

In September 2007, the veteran was notified that the Veterans 
Law Judge who heard her testimony in October 2004 had since 
retired.  She was given an opportunity to testify before 
another Veterans Law Judge who would then decide her case.  
In October 2007, she stated she did not wish another hearing.

The medical evidence reveals that the veteran has been 
diagnosed with several psychiatric disabilities including 
major depression, bipolar disorder, a personality disorder, 
and PTSD, and that she is taking prescribed medications for 
symptoms including anxiety and depression.  However, the 
aggregate of the veteran's statements and testimony reflect 
that what she seeks is entitlement to service connection for 
a psychiatric order to include PTSD and anxiety.  The issue 
has thus been recharacterized as phrased on the front page of 
this decision.




FINDINGS OF FACT

1.  An acquired psychiatric disorder pre-existed service.

2.  The veteran's preexisting acquired psychiatric disorder, 
including post-traumatic stress disorder (PTSD), anxiety, and 
major depression, is shown to have increased in severity 
beyond the natural progression of the disorder as the result 
of active service.


CONCLUSION OF LAW

The veteran's preexisting acquired psychiatric disorder, 
including PTSD, anxiety, and major depression, was aggravated 
by service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service Connection for a Psychiatric Disorder

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 1111. Mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The presumption of soundness as to the veteran's psychiatric 
condition has been rebutted by numerous diagnoses and 
findings of acquired psychiatric conditions based on 
stressors the veteran experienced prior to her entry into 
active service.  In aggregate, VA and private medical 
treatment records diagnosis and treatment alcohol dependence, 
personality disorder, anxiety disorder, major depression, and 
PTSD.  VA and private records and evaluation reports refer to 
stressors both in her personal and family life prior to her 
active service, as well as stressors that occurred during 
active service and after discharge from active service.

Moreover, clear and unmistakable evidence, in the form of a 
VA examination report dated in March 2007, reflects the 
opinion that the veteran's psychiatric condition, diagnosed 
as PTSD, depression, and personality disorder, began with the 
emotional abuse she experienced in her childhood.  This 
opinion was based on a review of the entire claims folder as 
well as a clinical interview with the veteran.  

The veteran does not dispute that her acquired psychiatric 
disorder had its onset prior to active service.  Rather, in 
sworn statements and testimony before a Veterans' Law Judge, 
she acknowledged that she endured considerable stressors 
within an alcoholic family as a child, prior to her active 
service.  In addition, she also acknowledged experiencing 
considerable stress in a near-death rape after her discharge 
from active service.  But, she also averred that stressful 
experiences she endured during active service aggravated her 
psychiatric condition.  Specifically, she points to her 
experiences during combat survival training in the service, 
to an instance of sexual assault by a civilian while on duty 
in Saudi Arabia, and to instances of sexual harassment by her 
recruiter and a commanding officer.  

If a preexisting disorder is noted upon entry into service, a 
veteran cannot bring a claim for incurrence in service for 
that disorder, but a veteran may bring a claim for service-
connected aggravation of that disorder. See 38 U.S.C.A. § 
1153. In that case, 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service. 38 C.F.R. § 3.306(b). Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). This means 
the base line to measure any worsening of a disability is the 
veteran's disability as shown in all of the medical records, 
not on the happenstance of whether he or she was symptom-free 
when they enlisted. See Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).

The veteran's acquired psychiatric disorder did undergo a 
permanent increase in severity during service.  A November 
2002 VA treatment entry by a treating nurse practitioner 
opined that the veteran's PTSD from childhood may have been 
exaggerated by her military experiences.  This finding is 
further corroborated by a March 2007 VA examination report, 
in which the examiner observed that while it was clear that 
the veteran's PTSD began with childhood emotional abuse and 
that this was the main cause of her PTSD, he opined that 
there was a connection between the childhood PTSD and the 
veteran's active service, i.e., the veteran's experiences in 
survivor training-particularly being locked in a cell-were 
too reminiscent of the experiences she had as a child.  Thus, 
while the events the veteran experienced before and after her 
active service were severe traumatic experiences, the events 
in service added to her stress.  In summary, the examiner 
found that the veteran's stressful experiences during active 
service aggravated her PTSD to a level above the normal 
progression of the condition.  The examiner's opinion was 
based on review of claims file as well as clinical interview 
of the veteran.  The examiner stated he believed the veteran 
was remarkably truthful and straightforward, and did not 
exaggerate.

It is noted that service personnel and medical records 
reflect that the veteran did undergo combat survival 
training, she was treated medically several times during the 
course and, after, complained of stress to her gynecologist 
and was observed to have such stress that her menstrual cycle 
was interrupted.

The presumption of aggravation may only be rebutted if "there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease." 38 C.F.R. § 
3.306(a).  The March 2007 VA examination report specifically 
noted that the veteran's PTSD had been increased to a level 
above what could be attributed to her childhood experiences.

The June 2003 VA examination report did not diagnose PTSD.  
Rather, the examiner diagnosed longstanding alcohol abuse in 
partial remission and personality disorder.  The physician 
further opined that the short, 17-day, period of combat 
survival training was not sufficient to cause PTSD.  Clinical 
tests conducted following a social and industrial survey in 
July 2003 found the results could reflect presence of PTSD 
within the context of pervasive personality disorder features 
but offered no opinion as to etiology or aggravation.  The 
examinations included review of the claims file, but the 
record was not complete at that time.  Significantly, SSA 
records were not present in the claims file, and service 
personnel records were incomplete at the time of the 
examination.

In contrast, the March 2007 VA examination included review of 
the entire claims file, to include the veteran's service 
personnel and medical records, SSA records, VA and private 
treatment records, and the June and July 2003 VA examination 
report, clinical tests, and social and industrial survey.  In 
addition, the examiner interviewed the veteran and reviewed 
her testimony and the statements of her witnesses.  The March 
2007 report and opinion, being the more thorough and fully 
informed, is of significant probative value.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  It is also lent 
additional weight by the 2002 opinion of the veteran's 
treating nurse practitioner.  

There are no other findings or medical opinions against a 
finding that the veteran's preexisting psychiatric disorder, 
to include PTSD, was aggravated by active service.  

The standard, "clear and unmistakable evidence," imposes a 
very high burden on VA to overcome. In the absence of medical 
evidence that the increase in disability represented a 
natural progression of the disease, and given evidence that 
the underlying condition permanently worsened during service 
as demonstrated by the March 2007 VA examination report 
findings, the presumption of aggravation of the preexisting 
disorder is not rebutted by clear and unmistakable evidence. 
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.306; VAOPGCPREC 3-03; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).



Service connection for an acquired psychiatric disability, to 
include PTSD, anxiety, and major depression, based on 
aggravation is warranted.


ORDER

Service connection for a psychiatric disorder to include 
PTSD, anxiety, and major depression based on aggravation is 
granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


